Mr. Chief Justice Clarity delivered the opinion of the court. This is a claim brought to recover for certain franchise taxes alleged to be improperly levied and collected by the Secretary of State. It appears that the claim arose from taxes paid in 1922 and that this claim was filed on June 29th, 1928. The Attorney General in behalf of the State of Illinois files a demurrer on the theory that more than five years elapsed. There can be no question as to this point as Section 10 of an Act to Create the Court of Claims sets forth specifically that all claims must be filed within five years. Therefore the demurrer is sustained and claim dismissed.